DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BERT BOUQUET (Reg. No. 72006) on 07/19/2022.
The application has been amended as follows:

In claim 21, line 8, please amend the limitation to recite “… one or more non-transitory computer-readable media …”.
In claim 21, line 19, please amend the limitation to recite “… generating first processed image data by combining at least a portion of the first image data and at least a portion of the second image data …”.












21.	(Currently Amended) An electronic device comprising:
a motion sensor;
a first camera, wherein the first camera is a first type of camera;
a second camera, wherein the second camera is the first type of camera;
a third camera, wherein the third camera is a second type of camera that is different than the first type of camera;
one or more processors; and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the electronic device to perform operations comprising:
detecting motion using the motion sensor;
generating first image data using the first camera;
storing the first image data in one or more first buffers;
generating second image data using the second camera;
storing the second image data in the one or more first buffers;
based at least in part on the detecting of the motion, analyzing the first image data to determine that the first image data represents an object;
generating third image data using the third camera;
generating first processed image data by combining at least a portion of the first image data and at least a portion of the second image data;
while the generating of the first processed image data, storing the third image data in one or more second buffers;
after the generating of the first processed image data, generating second processed image data using the third image data;
sending the first processed image data to a computing system; and
sending the second processed image data to the computing system.	







REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to home security provided by audio/video recording and communication devices that use various sensors and cameras to detect presence of a visitor.


Prior art for was found for the claims as follows:
Re. Claim 4,
Siminoff et al., (US 2018/0227507 A1) disclose the following limitations:
A method (Siminoff: Para. [0028] discloses a method.) comprising: 
receiving a signal from a motion sensor of an electronic device (Siminoff: Paras. [0101], [0139], [0149] disclose receiving a signal from a motion sensor of an electronic device 300); 
determining, based at least in part on the signal, that the motion sensor detected first motion (Siminoff: Paras. [0101] discloses detecting the visitor's presence by detecting motion using the motion sensor.); 
causing a first camera (302) of the electronic device (300) to generate first image data (324), wherein the first camera (302) is a first type of camera (Siminoff: Para. [0005] discloses a first camera includes first type of camera performance characteristic different than a second camera type and Para. [0140] discloses causing a first camera (302) of an electronic device (300) to generate first image data (324).); 
causing a second camera (302) of the electronic device (300) to generate second image data (324), wherein the second camera (i.e., 1st duplicate of first camera 302) is the first type of camera (Siminoff: Paras. [0140]-[0143] disclose any number of cameras may be used generate third image data. They may all have the same resolution.); 
causing a third camera (i.e., 2nd duplicate of first camera 302) of the electronic device (300) to generate third image data (324), wherein the third camera is the first type of camera (Siminoff: Paras. [0140]-[0143] disclose any number of cameras 302 may be used generate third image data. They may all have the same resolution.); 

causing a fourth camera (304) of the electronic device (300) to begin generating fourth image data (326), wherein the fourth camera is a second type of camera that is different than the first type of camera (Siminoff: Paras. [0005], [0140]-[0143] disclose any number of cameras of camera types 302 and 304. A fourth camera 304 may be used generate the fourth image data. A fourth camera may have different resolution.);Lee&Hayes2 of 18R140-0193US 
Serial No. 16/587,749generating first processed image data (i.e., image data 324 encoded/formatted from the first three cameras 302) 
during the generating of the first processed image data, storing the fourth image data in [memory] (Siminoff: Fig. 21 & Paras. [0140], [0155], [0157] disclose processing the first image data 324 via encoding/formatting and storing the fourth image data in memory 318.); 
after the generating of the first processed image data, generating second processed image data using the fourth image data (Siminoff: Fig. 21 & Paras. [0048], [0143], [0157] disclose processing the first image data prior generating second processed image data using the fourth image data (since the fourth image data 326 is generated upon motion), in order to generate the second processed image data which is second image data 326 formatted/encoded accordingly.); 
sending the first processed image data to a computing system (Siminoff: Fig. 21 & Para. [0156] disclose sending the first processed image data [i.e., formatted first image data 324] to server 340.); and 
sending the second processed image data to the computing system (Siminoff: Fig. 21 & Para. [0156] disclose sending the second processed image data [i.e., formatted second image data 326] to server 340.).
Gigot (US 9,906,722 B1) disclose based at least in part on the determining that the motion sensor detected the first motion, analyzing the first image data to verify the first motion (Gigot: Col. 13, ll. 14-18 disclose after the motion sensor(s) 102a-102n detect(s) the motion, processor 100 uses video analytics to detect if an object is present [i.e., to verify the motion].).
Modestine et al., (US 2018/233010 A1) disclose generating first processed image data by combining at least a portion of the first image data, at least a portion of the second image data, and at least a portion of the third image data (Modestine: Fig. 56; Para. [0165] disclose image stitching which combines multiple image data to generate processed image data.).
Dinev et al., (US 2015/0213838 A1) disclose storing the fourth image data in one or more buffers (Dinev: Para. [0023] discloses a plurality of circular buffers 255A, 255B, 255Z where each camera has its own buffer.).

Re. Claim 21,
Siminoff et al., (US 2018/0227507 A1) disclose the following limitations:
An electronic device (Siminoff: Fig. 15, 300.) comprising: 
a motion sensor (Siminoff: Paras. [0101], [0139], [0149] disclose motion sensor of the electronic device 300); 
a first camera (302), wherein the first camera (302) is a first type of camera (Siminoff: Paras. [0140]-[0143] disclose any number of cameras may be used. They may all have the same resolution.); 
a second camera (302), wherein the second camera is the first type of camera (Siminoff: Paras. [0140]-[0143] disclose any number of cameras may be used. They may all have the same resolution.); 
a third camera (304), wherein the third camera (304) is a second type of camera that is different than the first type of camera (Siminoff: Fig. 15; Para. [0005] disclose a second camera includes a second type of camera performance characteristics different than a first camera.); 
one or more processors (Fig. 15, 314); and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the electronic device to perform operations (Siminoff: Fig. 15; Para. [0170]) comprising:
detecting motion using the motion sensor (Siminoff: Paras. [0101] discloses detecting the visitor's presence by detecting motion using the motion sensor.); 
generating first image data using the first camera (Siminoff: Para. [0140] disclose generating first image data using the first camera.); 
storing the first image data in one or more first buffers (Siminoff: Para. [0140] discloses prior to detecting the event, storing the first image data in buffer 322.); 
generating second image data using the second camera (Siminoff: Para. [0140] disclose generating first image data using the first camera.); 
storing the second image data in the one or more first buffers (Siminoff: Para. [0140] discloses prior to detecting the event, storing the second image data in buffer 322.); 

Serial No. 16/587,749generating third image data using the third camera (Siminoff: Para. [0140] discloses after detecting the event via motion, the third camera 304 powers up to generate third image data (326).); 
generating first processed image (Siminoff: Paras. [0140], [0143] disclose image data 324 encoded/formatted from the first two cameras 302); 
while the generating of the first processed image data, storing the third image data in (Siminoff: Fig. 21 & Paras. [0140], [0155], [0157] disclose processing the first image data 324 via encoding/formatting and storing the fourth image data in memory 318.); 
after the generating of the first processed image data, generating second processed image data using the third image data (Siminoff: Fig. 21 & Paras. [0048], [0143], [0157] disclose processing the first image data prior generating second processed image data using the third image data (since the third image data 326 is generated upon motion), in order to generate the second processed image data which is second image data 326 formatted/encoded accordingly.); 
sending the first processed image data to a computing system (Siminoff: Fig. 21 & Para. [0156] disclose sending the first processed image data [i.e., formatted first image data 324] to server 340.); and 
sending the second processed image data to the computing system (Siminoff: Fig. 21 & Para. [0156] disclose sending the second processed image data [i.e., formatted second image data 326] to server 340.).
Gigot (US 9,906,722 B1) disclose based at least in part on the detecting of the motion, analyzing the first image data to determine that the first image data represents an object (Gigot: Col. 13, ll. 14-18 disclose after the motion sensor(s) 102a-102n detect(s) the motion, processor 100 uses video analytics to detect if an object is present.).
Modestine et al., (US 2018/233010 A1) disclose generating first processed image by combining at least a portion of the first image data and at least a portion of the second image data (Modestine: Fig. 56; Para. [0165] disclose image stitching which combines multiple image data to generate processed image data.).
Dinev et al., (US 2015/0213838 A1) disclose storing the third image data in one or more second buffers (Dinev: Para. [0023] discloses a plurality of circular buffers 255A, 255B, 255Z where each camera has its own buffer.).
Claim 36 recites analogous limitations to claims 4 and 21 above, therefore in order to reduce superfluous citations of the prior art, the mappings for this claim have been omitted.

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 4] “… based at least in part on the determining that the motion sensor detected the first motion, analyzing the first image data to verify the first motion; … generating first processed image data by combining at least a portion of the first image data, at least a portion of the second image data, and at least a portion of the third image data; during the generating of the first processed image data, storing the fourth image data in one or more first buffers …”. [Claim 21] “… based at least in part on the detecting of the motion, analyzing the first image data to determine that the first image data represents an object; generating third image data using the third camera; generating first processed image data by combining at least a portion of the first image data and at least a portion of the second image data; while the generating of the first processed image data, storing the third image data in one or more second buffers …”. [Claim 36] “… determining that the first image data represents an object; based at least in part on the first image data representing the object, causing a third camera of the electronic device to begin generating third image data, wherein the third camera is a second type of camera that is different than the first type of camera; generating first processed image data by combining at least a portion of the first image data and at least a portion of the second image data; while the generating of the first processed image data, storing the third image data in one or more second buffers …”. These features are not found or suggested in the prior art.

Claims 4-5, 9-17, 21, 25, 27, 30, 32-36 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 12-15-2021